Citation Nr: 0616141	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  00-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1. Entitlement to compensation under the provisions of 38 
U.S.C.A. Section 1151 for the loss of taste and smell as a 
result of treatment at a Department of Veterans Affairs (VA) 
medical facility.

2. Entitlement to compensation for the loss of use of the 
left arm and hand as a result of treatment at a VA medical 
facility under the provisions of 38 U.S.C.A. Section 1151.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964, and again from March 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
RO in Wichita, Kansas, which denied the benefits sought on 
appeal.  The Board remanded this case to the RO for further 
development in October 2003 and again in January 2005.  That 
development having been completed, the case is again before 
the Board for further appellate consideration.  

The Board notes that the veteran filed a notice of 
disagreement with respect to an April 2002 rating decision 
assigning a 10 percent initial disability rating for the 
service-connected disability of post-traumatic stress 
disorder; however, following the RO's issuance of a statement 
of the case increasing the initial rating to 70 percent in 
December 2002, the veteran did not submit a substantive 
appeal. Thus, that issue is not on appeal and not before the 
Board for appellate consideration.

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. Section 1151 for the loss of taste and smell 
as a result of treatment at a VA medical facility is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The veteran does not have additional disability affecting his 
left arm and hand as a result of carelessness, negligence, 
lack of proper skill, error in judgment, fault, or an event 
not reasonably foreseeable arising from VA performed surgery 
in May 1997 and April 1998.


CONCLUSION OF LAW

The criteria for compensation for disability affecting his 
left arm and hand due to VA performed surgeries in May 1997 
and April 1998 have not been met. 38 U.S.C.A. § 1151 (West 
2002) 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. In view of the 
decision below that denies compensation for loss of use of 
the left arm and hand as a result of treatment at a VA 
medical facility under the provisions of 38 U.S.C.A. Section 
1151 as a result of treatment at a VA medical facility, the 
Court's decision in Dingess/Hartman v. Nicholson, supra, is 
moot in regard to this issue.  

In addition, the Board notes that the RO had dispatched a 
VCAA notice letter to the veteran in June 2003.  This letter, 
in conjunction with the statement of the case and 
supplemental statements of the case, described the VCAA and 
the law and regulations governing, and described the type of 
evidence necessary to establish, the veteran's current 
claims.  The June 2003 letter also informed him of who was 
responsible for obtaining what evidence. Also, this VCAA 
notice letter essentially told the veteran of the need to 
submit all relevant evidence and information in his 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  In 
this case, the initial VCAA notice letter was sent to the 
appellant after the initial ratings currently being appealed. 
Since the VCAA notices came after the initial adjudication, 
the timing of the notice does not comply with the requirement 
that the notice must precede the adjudication.  However, the 
appellant has had ample opportunity to submit additional 
argument and evidence after the VCAA notice was provided and 
he was not otherwise prejudiced by the delayed VCAA notice.

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.

In a precedent opinion, the VA Office of General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date. See VAOPGCPREC 
40-97. For claims filed on or after October 1, 1997, the 
claims must be decided under the amended regulations. Here, 
the veteran's claims for benefits under 38 U.S.C.A. § 1151 
were filed in June 1998; thus, such claims must be decided 
under the current, post-October 1, 1997, version of 38 
U.S.C.A. § 1151. VAOPGCPREC 40-97.

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-(1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death 
was--(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable. In the alternative, it must be shown 
that there is additional disability due to VA treatment that 
was careless, negligent, or otherwise administered with some 
degree of error as set forth above.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. See 38 C.F.R. § 3.358(b)(1). 
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized. See 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment. First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith. See 38 
C.F.R. § 3.358(c)(1). Second, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered. See 38 C.F.R. § 
3.358(c)(3).

Under the law and regulations outlined above, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151, the veteran 
must show: 1) VA treatment or examination (or training); 2) 
disability or additional disability, and 3) a nexus between 
the disability or additional disability and the VA 
treatment/examination and that the additional disability is 
due to negligence or some other element of fault on the part 
of VA or is due to an event not reasonably foreseeable.  

The record indicates that the veteran's complaints regarding 
dysfunction in his left upper extremity and hand date from 
1987, following privately performed surgery on a lipoma.  
During that procedure, for which the VA bears no 
responsibility, several nerves located within the lesion were 
apparently severed with resultant progressive weakness in the 
left arm and hand.  An electromyographic study demonstrated 
chronic left interosseous neuropathy and an assessment was 
rendered of left posterior nerve palsy and chronic radial 
nerve defect with progressive weakness of the extensors of 
the left hand was rendered.  In May 1997 and in April 1998 
the veteran underwent VA surgical procedures to restore 
function in his left hand and arm.  The veteran has asserted 
that the VA surgeries of May 1997 and April 1998 caused the 
neurological dysfunction in his left upper extremity and hand 
to worsen and that compensation under 38 U.S.C.A. § 1151 for 
this increased dysfunction is therefore warranted.  

The Board disagrees with this assertion for two reasons.  
First, the evidence does not demonstrate that the VA 
surgeries of 1997 and 1998 increased the disability in the 
veteran's left arm and hand.  While the VA surgeries in 
question failed to remedy the neurological dysfunction in the 
veteran's left arm and hand, a review of the record fails to 
establish that either of these VA surgeries caused any 
additional symptomatology.  In fact, the record suggests that 
the VA surgeries of 1997 and 1998 initially resulted in a 
certain amount of improvement in the neurological function in 
veteran's left upper extremity, although his symptoms of 
progressive weakness in the left hand and arm returned 
thereafter.  Secondly, the record contains no competent 
evidence that either the 1997 or 1998 VA surgeries to restore 
left arm and hand function involved negligence or some other 
element of fault on the part of VA.  Moreover, the record 
does not demonstrate that any increased symptomatology 
affecting the left arm and/or hand was due to an accident in 
the sense of an event not reasonably foreseeable.  Review of 
the clinical record indicates that these surgeries were 
competently performed and were uncomplicated and well 
tolerated by the veteran.  Any additional disabil;ity of the 
left arm and hand subsequent to the VA surgeries in 1997 and 
1998 have been considered to be natural progression of the 
initial injury in the 1980s.  

Since the evidence does not demonstrate that the veteran 
experienced any loss of function in the left arm and hand as 
a result of treatment and surgery at a VA medical facility in 
1997 and 1998, compensation benefits under the provisions of 
38 U.S.C.A. Section 1151 for the loss of use of the left arm 
and hand is not warranted.  




ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
Section 1151 for the loss of use of the left arm and hand is 
denied.


REMAND

As noted above, a claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 must be supported by medical evidence 
of additional disability from VA hospitalization, or medical 
or surgical treatment, the results of which were either not 
reasonably foreseeable or due to VA treatment that was 
careless, negligent, or otherwise administered with some 
degree of error as set forth above.  

After a review of the veteran's claims folder in April 2004, 
a VA physician opined that the veteran's VA performed sinus 
surgery in July 1997 "likely contributed to the problem" of 
the veteran's loss of taste and smell.  However, the 
physician did not express an opinion as to whether such was 
the result of fault by the VA (carelessness, negligence, lack 
of proper skill, error in judgment or similar fault on the 
part of VA in furnishing care), or as a result of an event 
not reasonably foreseeable.  Further clarification of this 
matter is therefore necessary prior to further Board 
consideration of the issue of compensation under the 
provisions of 38 U.S.C.A. § 1151 for the loss of taste and 
smell as a result of VA treatment.

Accordingly, the case is REMANDED for the following action:

1.	The claims folder should be submitted 
to the VA physician at the Kansas City 
VA Medical Center who conducted the 
April 2004 review of the veteran's 
claims folder.  After a review of the 
evidence, the physician should express 
a medical opinion as to whether the 
veteran sustained loss of taste or 
smell due to carelessness, negligence, 
lack of proper skill, error in judgment 
or similar fault on the part of VA in 
furnishing care, or as a result of an 
event not reasonably foreseeable, in 
connection with the July 1997 VA 
performed sinus surgery.  A full 
rationale for the opinion should be 
provided.  If the VA physician who 
conducted the April 2004 evaluation of 
the veteran's records is not available 
the above requested action may be 
performed by another VA physician.  

2.	Then the RO should again adjudicate the 
issue of entitlement to compensation 
under the provisions of 38 U.S.C.A. 
Section 1151 for the loss of taste and 
smell.  If this benefit remains denied, 
the veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  The 
case should then be returned to this 
Board for further appellate 
consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Warren W. Rice, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


